Exhibit 10.2

 

REPAYMENT GUARANTY

 

THIS REPAYMENT GUARANTY (this “Guaranty”) is made as of July 21, 2011, by
WALKER & DUNLOP, INC, a Maryland corporation (“Guarantor”) in favor of TD BANK,
N.A., as administrative agent for itself and the other lending institutions
(“Lenders”) which may become parties to the Credit Agreement (as hereinafter
defined) pursuant to the terms thereof (TD Bank, N.A. in such capacity as
administrative agent is hereinafter referred to as the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement.

 

BACKGROUND

 

A.            Pursuant to the terms of that certain Warehousing Credit and
Security Agreement between and among W & D INTERIM LENDER LLC, a Delaware
limited liability company (“Borrower”), Administrative Agent and Lenders dated
July 21, 2011 (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”), Lenders have agreed to loan to Borrower the principal
sum of up to THIRTY-FIVE MILLION AND 00/100 DOLLARS ($35,000,000.00), as the
same may be increased pursuant to the terms of the Credit Agreement including,
without limitation, pursuant to the provisions of Section 1.2 of the Credit
Agreement (the “Loan”), for the purposes specified in the Credit Agreement.

 

B.            The Credit Agreement provides that the Loan shall be evidenced by
one or more promissory notes (individually and collectively, and all renewals,
replacements, restatements, amendments, increases, substitutions, modifications,
supplements and extensions thereof or therefor, the “Warehousing Notes”) made by
Borrower payable to the order of Lenders in the aggregate maximum principal
amount of the Loan and shall be secured by the Collateral.

 

AGREEMENT

 

NOW, THEREFORE, to induce Administrative Agent and Lenders to enter into the
Credit Agreement and to make the Loan, and in consideration thereof, Guarantor
unconditionally guarantees and agrees that:

 

·                  GUARANTY.  Guarantor hereby irrevocably, absolutely and
unconditionally guarantees and promises to pay in full to Administrative Agent
and to Lenders and their respective successors and assigns, or order, on demand,
in lawful money of the United States, in immediately available funds, all
Obligations of Borrower to Administrative Agent and/or Lenders, as applicable,
including, without limitation, the principal sum of up to THIRTY-FIVE MILLION
AND 00/100 DOLLARS ($35,000,000.00), as the same may be increased pursuant to
the terms of the Credit Agreement (including, without limitation, pursuant to
the provisions of Section 1.2 of the Credit Agreement), or so much thereof as
may be due and owing under the Warehousing Notes or any of the other Loan
Documents, together with interest and any other sums payable under the
Warehousing Notes or any of the other Loan Documents, as and when the same shall
be due and payable, whether by lapse of time, by acceleration of maturity, or
otherwise.  Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for the Obligations as a primary obligor.

 

·                  REMEDIES.  If Guarantor fails to promptly perform its
obligations under this Guaranty, Administrative Agent may from time to time, and
without first requiring performance by Borrower or exhausting any or all
security for the Loan, bring any action at law or in equity (or both) to compel
Guarantor to perform its obligations hereunder, and to collect in any such
action compensation for all loss, cost, damage, injury and expense sustained or
incurred by Administrative Agent or any Lender as a direct or indirect
consequence of the failure of Guarantor to perform its obligations together with
interest thereon at the Default Rate from the date of demand until the date
paid.

 

--------------------------------------------------------------------------------


 

·                  RIGHTS OF ADMINISTRATIVE AGENT.  Guarantor authorizes
Administrative Agent, without giving notice to Guarantor or obtaining
Guarantor’s consent and without releasing, diminishing, impairing, reducing or
otherwise adversely affecting the liability of Guarantor hereunder, from time to
time to:  (a) amend, renew, extend, increase, modify, alter, restate or
rearrange all or any portion of the Obligations, or otherwise amend, renew,
extend, increase, modify, alter, restate or rearrange the terms of the
Warehousing Notes or any of the other Loan Documents or any other document,
instrument, contract or understanding among Borrower, Administrative Agent
and/or Lenders or any other parties pertaining to the Obligations; (b) declare
all sums owing to Lenders under the Warehousing Notes and the other Loan
Documents due and payable upon the occurrence of an Event of Default which has
not been waived in writing by Administrative Agent pursuant to the terms of the
Loan Documents; (c) take and hold security for Borrower’s performance of the
Obligations and exchange, enforce, waive, release and surrender any such
security; (d) apply such security and direct the order or manner of sale thereof
as Administrative Agent in its discretion may determine; (e) release (in full or
in part), substitute or add any one or more endorsers of the Warehousing Notes
or guarantors of the Obligations; (f) apply payments received by Administrative
Agent from Borrower to any obligations of Borrower to Administrative Agent and
Lenders, in such order as Administrative Agent shall determine in its sole
discretion, whether or not any such obligations are covered by this Guaranty;
(g) assign this Guaranty in whole or in part; and (h) assign, transfer or
negotiate all or any part of the indebtedness guaranteed by this Guaranty;
(i) grant any adjustment, indulgence, forbearance or compromise to Borrower or
Guarantor; and (j) take or omit to take any other action with respect to the
Loan Documents or the Obligations, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Obligations pursuant to the terms hereof, it being the unambiguous
and unequivocal intention of Guarantor that Guarantor shall be obligated to pay
the Obligations when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or not contemplated, and
whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final and indefeasible payment
and satisfaction of the Obligations.

 

·                  GUARANTOR’S WAIVERS.  Guarantor hereby waives, and agrees
that its obligations hereunder shall not be released, diminished, impaired,
reduced or adversely affected by:  (a) any defense based upon any legal
disability, insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, merger, reorganization, consolidation, dissolution or lack of power
of Borrower, Guarantor or any other person at any time liable for the payment of
all or part of the Obligations, or by reason of the cessation or limitation of
the liability of Borrower, Guarantor or any other person at any time liable for
the payment of all or part of the Obligations from any cause other than the full
and final and indefeasible payment and satisfaction of the Obligations; (b) any
defense based upon any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor or any changes in the shareholders, partners or members or
other beneficial owners (direct or indirect) of Borrower or Guarantor; (c) any
defense based upon any lack of authority of the officers, directors, partners or
agents acting or purporting to act on behalf of Borrower or Guarantor or any
principal of Borrower or Guarantor, or any defect in the formation of Borrower,
Guarantor or any principal of Borrower or Guarantor;  (d)  any  defense based
upon the invalidity, illegality or unenforceability of all or any part of the
Obligations or any document or agreement executed in connection with the
Obligations for any reason whatsoever, including, without limitation, the fact
that (i) the Obligations or any part thereof exceeds the amount permitted by
law, (ii) the act of creating the Obligations or any part thereof is ultra
vires, (iii) the officers, directors, members, partners or agents acting or
purporting to act on behalf of Borrower or Guarantor in executing the
Warehousing Notes, the Credit Agreement or the other Loan Documents or in
otherwise creating the Obligations acted in excess of their authority, (iv) the
Obligations violate applicable usury laws, (v) the Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from Borrower, (vi) the creation,
performance or repayment of the Obligations (or the execution, delivery and
performance of any document or instrument representing or evidencing part of the
Obligations or otherwise executed in connection with the Obligations or given to
secure the repayment of the Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Warehousing Notes, the Credit Agreement or any of
the other Loan Documents have been forged or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other person be found not liable on the
Obligations or any part thereof for any reason; (e) any defense based upon the
application by Borrower of the proceeds of the Loan for purposes other than the
purposes represented by Borrower to

 

2

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender or intended or understood by Administrative
Agent or any Lender or Guarantor; (f) any and all rights and defenses arising
out of an election of remedies by Administrative Agent; (g) any defense based
upon Administrative Agent’s or any Lender’s failure to disclose to Guarantor any
information concerning Borrower’s financial condition or any other circumstances
bearing on Borrower’s ability to pay all sums payable under the Warehousing
Notes or any of the other Loan Documents; (h) any defense based upon any statute
or rule of law which provides that the obligation of a guarantor or surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (i) any defense based upon Administrative Agent’s election, in
any proceeding instituted under the Title 11 of the U.S. Code (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code or any
successor statute; (j) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Bankruptcy Code; (k) any right of
subrogation, any right to enforce any remedy which Administrative Agent or any
Lender may have against Borrower and any right to participate in, or benefit
from, any security for the Warehousing Notes or the other Loan Documents now or
hereafter held by Administrative Agent and/or Lenders; (l) presentment, demand,
protest and notice of any kind; (m) any right or claim of right to cause a
marshalling of any of Borrower’s assets or the assets of any other party now or
hereafter held as security for Borrower’s obligations; (n) all or any portion of
the security interest in the Collateral is or becomes, or is found to be,
invalid, avoidable, unperfected or otherwise unenforceable for any reason,
whether in whole or in part; (o) any defense based upon any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment of any
Collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Obligations; and (p) any
rights or defenses based upon any act or omission of Administrative Agent
described in Section 3 of this Guaranty.  Without limiting the generality of the
foregoing or any other provision hereof, Guarantor further expressly waives to
the extent permitted by law any and all rights and defenses, including without
limitation any rights of subrogation, reimbursement, indemnification and
contribution until all obligations of Borrower under the Warehousing Notes and
the other Loan Documents have been fully and indefeasibly paid.  Finally,
Guarantor agrees that the performance of any act or any payment which tolls any
statute of limitations applicable to the Warehousing Notes or any of the other
Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

 

·                  GUARANTOR’S REPRESENTATIONS AND WARRANTIES.  Guarantor
represents, warrants and acknowledges that:  (a) Lenders would not make the Loan
but for this Guaranty; (b) there are no conditions precedent to the
effectiveness of this Guaranty; (c) Guarantor is an Affiliate of Borrower that
owns one hundred percent (100%) of the limited liability company interests in
Borrower and has received, or will receive, direct or indirect benefit from the
making of the Loan to Borrower and the making of this Guaranty; (d) Guarantor is
familiar with, and has independently reviewed books and records regarding, the
financial condition of Borrower and is familiar with the value of any and all
Collateral intended to be security for the payment of the Obligation provided,
however, Guarantor is not relying on such financial condition or such Collateral
as an inducement to enter into this Guaranty; (e) Guarantor has established
adequate means of obtaining from sources other than Administrative Agent or
Lenders, on a continuing basis, financial and other information pertaining to
Borrower’s financial condition, the Collateral and Borrower’s activities
relating thereto and the status of Borrower’s performance of obligations under
the Loan Documents, and Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder; (f) Guarantor’s unrestricted and unencumbered
Liquid Assets are not less than $10,000,000; (g) Guarantor’s Tangible Net Worth
is not less than $100,000,000; (h) Guarantor’s Leverage Ratio does not exceed
2.25 to 1.0; (i) Guarantor’s Debt Service Coverage Ratio is not less than 2.0 to
1.0; (j) Guarantor has reviewed all of the terms and provisions of the Credit
Agreement and the other Loan Documents; and (k) none of Administrative Agent,
Lenders, or any other party has made any representation, warranty or statement
to Guarantor on any matter in order to induce Guarantor to execute this
Guaranty.

 

·                  SUBORDINATION.  Guarantor hereby subordinates all debts and
liabilities of Borrower to Guarantor, whether such debts and liabilities now
exist or are hereafter incurred or arise, or whether the obligations of Borrower
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or liabilities be evidenced
by note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception,

 

3

--------------------------------------------------------------------------------


 

have been, or may hereafter be created, or the manner in which they have been or
may hereafter be acquired by Guarantor (collectively, the “Guarantor Claims”) to
the obligations at any time owing by Borrower to Administrative Agent or any
Lender under the Warehousing Notes and the other Loan Documents.  Guarantor
assigns all Guarantor Claims to Administrative Agent, on behalf of Lenders, as
security for this Guaranty, the Warehousing Notes and the other Loan Documents. 
Guarantor agrees not to receive or collect, directly or indirectly, from
Borrower or any other party any amount upon or in respect of Guarantor Claims
until all obligations of Borrower under the Warehousing Notes and the other Loan
Documents have been fully and indefeasibly paid, and the availability of any
further Loan or other extension of credit under the Credit Agreement has also
been indefeasibly terminated.  Guarantor further agrees not to assign all or any
part of Guarantor Claims unless Administrative Agent has given its prior written
consent and, if such consent is granted in Administrative Agent’s sole
discretion, such assignment is expressly made subject to the terms of this
Guaranty.  Upon the occurrence of an Event of Default which has not been waived
in writing by Administrative Agent and upon request of Administrative Agent
(a) all instruments evidencing Guarantor Claims shall be duly endorsed and
delivered to Administrative Agent, and (b) all security for Guarantor Claims
shall be duly assigned and delivered to Administrative Agent.  Guarantor shall
execute, file and record such documents and instruments and take such other
action as Administrative Agent deems necessary or appropriate to perfect,
preserve and enforce Administrative Agent’s and Lenders’ rights in and to
Guarantor Claims and any security therefor.  If Guarantor fails to take any such
action, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor upon the occurrence of an Event of
Default which has not been waived in writing by Administrative Agent.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
In the event that, notwithstanding anything to the contrary in this Guaranty,
Guarantor should receive any funds, payment, claim or distribution which is
prohibited by this Guaranty, Guarantor agrees to hold in trust for
Administrative Agent and Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Administrative Agent,
and Guarantor covenants promptly to pay the same to Administrative Agent.

 

·                  BANKRUPTCY OF BORROWER.  In any bankruptcy or other
proceeding in which the filing of claims is required by law, Guarantor shall
file all claims which Guarantor may have against Borrower relating to any
indebtedness of Borrower to Guarantor and shall assign to Administrative Agent,
on behalf of Lenders, all rights of Guarantor thereunder.  If Guarantor does not
file any such claim, Administrative Agent, as attorney-in-fact for Guarantor, is
hereby authorized to do so in the name of Guarantor or, in Administrative
Agent’s discretion, to assign the claim to a nominee and to cause proof of claim
to be filed in the name of Administrative Agent’s nominee.  The foregoing power
of attorney is coupled with an interest and cannot be revoked.  Administrative
Agent or its nominee shall have the right, in its discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Administrative Agent the amount payable on such claim
and, to the full extent necessary for that purpose, Guarantor hereby assigns to
Administrative Agent, on behalf of Lenders, all of Guarantor’s rights to any
such payments or distributions; provided, however, Guarantor’s obligations
hereunder shall not be satisfied except to the extent that Administrative Agent
receives cash by reason of any such payment or distribution.  If Administrative
Agent receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.  If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Administrative Agent or any Lender as a
preference, fraudulent transfer or otherwise under the Bankruptcy Code or other
similar laws, irrespective of full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

 

·                  LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. 
Guarantor agrees that Lenders may elect, at any time, to sell, assign, or grant
participations in all or any portion of their respective rights and obligations
under the Loan Documents and this Guaranty, subject to the terms and conditions
of the Credit Agreement.  Guarantor further agrees that Administrative Agent and
Lenders may disseminate to any such actual or potential purchaser(s),
assignee(s) or participant(s) all documents and information

 

4

--------------------------------------------------------------------------------


 

(including, without limitation, all financial information) which has been or is
hereafter provided to or known to Administrative Agent or Lenders with respect
to:  (a) the Collateral; (b) any party connected with the Loan (including,
without limitation, Guarantor, Borrower, any partner, joint venturer or member
of Borrower or Guarantor, any constituent partner, joint venturer or member of
Borrower or Guarantor, and any other guarantor); and/or (c) any lending
relationship other than the Loan which Administrative Agent or any Lender may
have with any party connected with the Loan; provided, however, that upon
request of Guarantor and so long as no Event of Default has occurred and which
such Event of Default has not been waived in writing by Administrative Agent,
Administrative Agent shall use commercially reasonable efforts to obtain a
confidentiality agreement, in form reasonably acceptable to Guarantor, from any
such actual or potential purchaser(s), assignee(s) or participant(s) before
disclosing any non-public information.  In the event of any such sale,
assignment or participation, Administrative Agent and Lenders and the parties to
such transaction shall share in the rights and obligations of Administrative
Agent and Lenders as set forth in the Loan Documents only as and to the extent
they agree among themselves.  In connection with any such sale, assignment or
participation, Guarantor further agrees that the Guaranty shall be sufficient
evidence of the obligations of Guarantor to each purchaser, assignee, or
participant.  Guarantor hereby consents to such amendments or modifications to
the Loan Documents as may be reasonably required in order to evidence any such
sale, assignment, or participation.

 

·                  CONTINUING AND IRREVOCABLE GUARANTEE OF PAYMENT/ ADDITIONAL
AND INDEPENDENT OBLIGATIONS.  This Guaranty is a continuing guaranty of payment
and not of collection, cannot be revoked by Guarantor and shall continue to be
effective with respect to any indebtedness referenced in Section 1 of this
Guaranty, and elsewhere in this Guaranty, whether now or in the future arising
or created.  The obligations of Guarantor hereunder shall be in addition to and
shall not limit or in any way affect the obligations of Guarantor under any
other existing or future guaranties unless said other guaranties are expressly
modified or revoked in writing.  This Guaranty is independent of the obligations
of Borrower under the Warehousing Notes and the other Loan Documents. 
Administrative Agent may bring a separate action to enforce the provisions
hereof against Guarantor without taking action against Borrower or any other
party or joining Borrower or any other party as a party to such action.

 

·                  ATTORNEYS’ FEES; ENFORCEMENT.  Guarantor shall pay to
Administrative Agent and any Lender, immediately upon demand, all reasonable
attorneys’ fees, advances, charges, costs and expenses paid or incurred by
Administrative Agent or such Lender in connection with the enforcement or
defense of any provision of this Guaranty or any of the other Loan Documents, or
as a consequence of any Event of Default under the Loan Documents, with or
without the filing of any legal action or proceeding, together with interest
thereon from the time paid or incurred by Administrative Agent or such Lender
until repaid at the Default Rate.

 

·                  RULES OF CONSTRUCTION.  The word “Borrower” as used herein
shall include both the named Borrower and any other person at any time assuming
or otherwise becoming primarily liable for all or any part of the obligations of
the named Borrower under the Warehousing Notes and the other Loan Documents. 
The term “person” as used herein shall include any individual, company, trust or
other legal entity of any kind whatsoever.  When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa.  All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

·                 GOVERNING LAW.  This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law.

 

·                  Consent to Jurisdiction.  GUARANTOR AND ALL PERSONS AND
ENTITIES IN ANY MANNER OBLIGATED TO ADMINISTRATIVE AGENT AND LENDERS UNDER THIS
GUARANTY AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON GUARANTOR
BY MAIL AT THE ADDRESS SET FORTH HEREIN.  GUARANTOR

 

5

--------------------------------------------------------------------------------


 

HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
FORUM.

 

·                  MISCELLANEOUS.  Time is of the essence hereunder with respect
to every provision hereof.  The provisions of this Guaranty will bind and
benefit the heirs, executors, administrators, legal representatives, nominees,
and successors and permitted assigns of Guarantor, Administrative Agent and
Lenders.  The liability of all persons and entities who are in any manner
obligated hereunder shall be joint and several.  If any provision of this
Guaranty shall be determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable, that portion shall be deemed severed from this
Guaranty and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Guaranty.

 

·                  JOINT AND SEVERAL LIABILITY.  The liability of Guarantor
hereunder shall be joint and several with all other guarantors of Borrower’s
obligations under the Warehousing Notes and Loan Documents.

 

·                  ENFORCEABILITY.  Guarantor hereby acknowledges that:  (a) the
obligations undertaken by Guarantor in this Guaranty are complex in nature, and
(b) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Administrative
Agent’s and Lenders’ consideration for entering into this transaction,
Administrative Agent has specifically bargained for the waiver and
relinquishment by Guarantor of all such defenses, and (d) Guarantor has had the
opportunity to seek and receive legal advice from skilled legal counsel in the
area of financial transactions of the type contemplated herein.  Given all of
the above, Guarantor does hereby represent and confirm to Administrative Agent
and Lenders that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand:  (i) the nature of all such possible defenses, and
(ii) the circumstances under which such defenses may arise, and (iii) the
benefits which such defenses might confer upon Guarantor, and (iv) the legal
consequences to Guarantor of waiving such defenses.  Guarantor acknowledges that
Guarantor makes this Guaranty with the intent that this Guaranty and all of the
informed waivers herein shall each and all be fully enforceable by
Administrative Agent, and that Administrative Agent is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

·                  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
GUARANTY, AND BY THEIR ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT AND LENDERS,
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.

 

·                  NOTICES.  All notices, demands or other communications
required or permitted to be given pursuant to the provisions of this Guaranty
shall be in writing and shall be considered as properly given if delivered
personally or sent by certified mail, return receipt requested, or by overnight
commercial courier service, charges prepaid, or by facsimile.  Notices so sent
shall be effective upon receipt (or if transmitted by facsimile, upon receipt as
evidenced by electronic confirmation from sender’s fax machine or successful
transmission if received during normal business hours during a business day and
otherwise on the next business day) at the address set forth below; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.  For
purposes of notice, the address of the parties shall be:

 

6

--------------------------------------------------------------------------------


 

If to Guarantor:

 

Walker & Dunlop, Inc.

 

 

7501 Wisconsin Avenue

 

 

Suite 1200

 

 

Bethesda, MD 20814

 

 

Attention: Richard M. Lucas, Esq.

 

 

Tel.:

301.634.2146

 

 

Fax:

301.634.2190

 

 

 

With a copy to:

 

Morgan Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103-2987

 

 

Attention: Michael Pedrick, Esq.

 

 

Tel.:

215.963.4808

 

 

Fax:

215.963.5001

 

 

mpedrick@morganlewis.com

 

 

 

If to Administrative Agent:

 

TD Bank, N.A.

 

 

317 Madison Avenue

 

 

2nd Floor

 

 

New York, NY 10017

 

 

(212) 651-2741

 

 

Vice President and Senior Loan Officer

 

 

(212) 651-2741

 

 

Richard.Hay@TD.com

 

 

 

With a copy to:

 

Stradley, Ronon, Stevens & Young, LLP

 

 

2600 One Commerce Square

 

 

26th Floor

 

 

Philadelphia, PA 19103

 

 

Attention: Paul A. Patterson, Esq.

 

 

215-564-8052

 

 

215-564-8120

 

 

PPatterson@stradley.com

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove.  Guarantor
shall forward to Administrative Agent, without delay, any notices, letters or
other communications delivered to Guarantor naming Administrative Agent,
“Lender” or any similar designation as addressee, or which could reasonably be
deemed to affect the ability of Guarantor to perform its obligations to
Administrative Agent and Lenders under this Guaranty.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES APPEAR ON FOLLOWING
PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as a sealed instrument
as of the date appearing on the first page of this Guaranty.

 

 

 

Walker & Dunlop, Inc., a Maryland corporation

 

 

 

 

 

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

Chairman, President and Chief Executive Officer

 

8

--------------------------------------------------------------------------------